DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, the prior art “Machine Learning Approach for Modular Workflow Performance Prediction” by Singh et al. (hereinafter ‘Singh’) teaches a computer-implemented method comprising: accessing a communication workflow including one or more tasks arranged in a sequential order, the communication workflow being configured to facilitate interactions with a set of user devices, each task of the one or more tasks including executable code that, upon execution, performs a function associated with the set of user devices, and the communication workflow being associated with one or more parameters that characterize each task of the one or more tasks of the communication workflow; (See Singh section “Modular Resource Centric Approach” and Figure 2, Singh teaches a workflow comprising plurality of tasks.)
generating a composite feature vector representing the communication workflow, (See Singh section “Program Instruction Characterization”, Sing teaches forming feature vectors of workflow modules.)


generating an output using the trained machine-learning model, the output being predictive of a performance value of the communication workflow. (See Singh section ‘Conclusion & Future Work’, Singh teaches predicting performance metrics based on machine learning model.)
However, Singh does not specifically teach or suggest “the composite feature vector being generated using a feature vector of each task of the one or more tasks of the communication workflow, and the feature vector of each task of the one or more tasks being generated by executing one or more machine-learning techniques using the one or more parameters that characterize the task; inputting the composite feature vector of the communication workflow into a trained machine-learning model, inputting the composite feature vector of the communication workflow into a trained machine-learning model.” It is for these reasons claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/           Primary Examiner, Art Unit 2665